Citation Nr: 0421984	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted service connection for diabetes 
mellitus and evaluated the disability as 20 percent 
disabling.  Following the veteran's substantive appeal, in 
June 2003 the RO granted an increased rating of 40 percent.  
The veteran's appeal, however, remains pending because the 
maximum schedular was not assigned.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The veteran testified at a January 2003 
personal hearing, and more recently at a March 2004 travel 
board hearing.  Both transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), evidentiary 
development is necessary in this case.

The veteran underwent a March 2002 VA examination to assess 
the severity of his diabetes.  The examiner noted that the 
veteran had had only a couple of episodes of hypoglycemia 
during the two years of diagnosed diabetes.  The veteran had 
gained some weight, and did not indicate any diabetic eye 
disease.  The veteran took eight units of NPH insulin in the 
morning, and there was no evidence of neuropathy or 
nephropathy at that time.  

Pursuant to VA records from the Evansville Outpatient Clinic, 
the following progression is noted:  In March 2002, the 
veteran's diabetes was well-controlled with insulin; in July 
2002, the veteran was working full time as a truck driver; in 
August 2002, the veteran sought treatment for dizziness, two 
week old left ankle and hand swelling, and sexual 
dysfunction; that same month the veteran stated during a 
routine commercial driver's license physical the fact of his 
insulin injections caused him to lose his job; in December 
2002, a treatment provider instructed the veteran to inject 
six units of insulin under the skin every morning; and in 
February 2003, the veteran was diagnosed as having a diabetic 
ingrown toenail.

At the January 2003 hearing, the veteran noted numbness and 
tingling in his upper and lower extremities, and testified 
that a physician had informed him he was impotent due to 
insulin.  The physician prescribed Sildenafil Citrate for 
that condition.  

In addition to the pending claim, the veteran sought service 
connection for, among other things, post-traumatic stress 
disorder and a jaw injury.  A June 2003 VA examination 
addressed only these claims, and did not provide an 
assessment of the veteran's service-connected diabetes. 

During the March 2004 hearing, the veteran indicated that his 
diabetes condition had worsened over the last couple of 
years.  Particularly, the veteran stated he had lost 30 
pounds; he was easily fatigued; his vision was blurry; he was 
released from his employment as a truck driver due to the 
diabetes and had much difficulty finding another job; he had 
a restricted diet; he experienced hypoglycemic reactions two 
or three times a week; he remembered being hospitalized in 
2001 or 2002 because the insulin caused a heart attack; and 
he had lost a toenail due to the diabetes.  Also during the 
hearing, the veteran remarked that he had received treatment 
at a hospital in St. Louis.   

Because the record reveals a worsening of the veteran's 
diabetes, and it lacks a measurement of the current severity 
of the disability, the veteran should be afforded a VA 
examination performed per the rating criteria in 38 C.F.R. 
§ 4.119 diagnostic code 7913 as detailed below, and Wisch v. 
Brown, 8 Vet. App. 139 (1995), such that silence is 
insufficient to show the lack of symptomatology.  
Additionally, any outstanding medical records, such as the 
records from the St. Louis hospital, should be obtained.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  

2.  The RO should attempt to obtain the 
indicated St. Louis hospital records, 
as well as any other relevant treatment 
records identified by the veteran upon 
inquiry.  These records, if acquired 
after appropriate effort, should be 
added to the claims file.

3.  The veteran should be scheduled for 
an endocrinology examination.  The RO 
should forward the veteran's claims 
file to the VA examiner for review.  
All necessary tests and studies should 
be completed, and all clinical findings 
should be reported in detail.  The 
examiner should specifically note 
whether the veteran is requiring 
insulin, restricted diet, and 
regulation of activities (that is the 
avoidance of strenuous occupational and 
recreational activities due to diabetes 
mellitus), with episodes of 
ketoacidodis or hypoglycemic reactions 
requiring one or two hospitalizations 
per year or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated.  
Also, the examiner should indicate 
whether, in addition to a restricted 
diet and regulation of activities, the 
veteran is requiring more than one 
daily injection of insulin, with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per year 
or weekly visits to a diabetic care 
provider, plus either progressive loss 
of weight and strength or complications 
that would be compensable if separately 
rated.  The examiner should list all 
attributable symptomatology of the 
diabetes, including any complications 
of retinopathy, nephropathy, 
neuropathy, and sexual dysfunction.  
The examiner should also comment on the 
impact the veteran's diabetes has on 
his employment.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's claim of entitlement to 
an initial rating in excess of 40 
percent for diabetes mellitus.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




